DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Choi US Pub 2016/0209874.
Regarding claim 15, Choi discloses, 
A display device (Fig. 1-4) comprising: 
a display module (fig 1. Element 200) comprising a folding area (region corresponding from the from where element Th1 is indicated in figure 2 to the opposite side of element Th1 of 320; since the folding area is an arbitrary folding area that is not provided with any additional characteristic); 
a first supporter (element 110) and a second supporter (element 120), which are disposed under the display module and arranged in a first direction (first direction being the D1/D2 direction, i.e. x axis direction); 
a first adhesive (element 410) between the display module and the first supporter, in the folding area; and 

wherein within the folding area (as described above), a length of the first adhesive which is taken along the first direction (length of element 410) and a length of the second adhesive which is taken along the first direction (length of element 420), are both smaller than a length of the first supporter which is taken along the first direction and a length of the second supporter which is taken along the first direction (as seen in figure 1, the length of 410 and 420 is smaller than the length of the first supporter and second supporter (110/120) in the region since the supporters are extending passed (i.e. to the left of the dotted lines) the dotted line indicated in figure 2 and 4, in the D1/D2 length).

    PNG
    media_image1.png
    685
    820
    media_image1.png
    Greyscale

Regarding claim 16, 
Wherein within the folding area, 
The length of the first adhesive is equal to the length of the second adhesive (the two adhesive 410/420 area equal in length as seen between figure 1 and 3), and
The length of the first supporter is equal to the length of the second supporter (figure 3 illustrates the length of the supporters 110/120 to be equal).
Regarding claim 17, 
.

    PNG
    media_image2.png
    512
    784
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US Pub 2016/0209874 in view of Kwon et al. US Patent 10520983.
Regarding claim 18, Choi teaches the length of the first adhesive and the second adhesive and the length of the supporter as disclosed in claim 17.
Choi does not teach wherein within the folding area, 
The length of the first adhesive is different from length of the second adhesive, and 
the length of the supporter is different from length of the second supporter. 
However providing various different length for the supporter and the adhesive is not new in the area of display devices. 
Kwon in similar filed teaches the display device comprising different length of the supporters such that the supporters (first body and second body different fig 1-2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the length of the support and adhesive based on the size of the display such that the folding axis not at the middle of the display device thereby having two different sizing of the supporter and adhesive bounding the supporters and the display module, this will enable a user to have various different configuration (as evidence by Kwon). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US Pub 2016/0209874 in view of Ahn US Pub 2018/0295735.

Choi discloses the display device as provided in claim 15. 
Choi does not teach a coating layer coated on an upper surface of each of the first and second supporters overlapping with the folding area. 
Ahn teaches a coating layer (element 140, fig 1a) on an upper surface of each of the supporters (element 120, figure 1a, supporters 122-128) overlapping with the folding are (figure 1a, element 140 overlapping folding area). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a coating layer as taught by Ahn on an upper surface of each of the first and second supporters overlapping with the folding area of Choi for the purpose of preventing or reducing the first and second supporters from being attached to the first or the second adhesives in the folding area.

Allowable Subject Matter
Claims 1-14 and 20 are allowed.
Primary reasons for allowance as same as indicated in the non-final (10/9/2020).

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
Applicant provides arguments that the “length of the first adhesive which is taken along the first direction and a length of the second adhesive which is taken along the first direction 
As indicated in the rejection above, the applicant does not define the folding area to be any specific region, in other words, the applicant does not provide any characteristic to the folding area, thereby, any arbitrary area in Choi’s foldable display can be consider the folding area. Thereby as indicated in the rejection above the folding area here is defined by the annotated drawing under claim 1. TO further elaborate, the folding area is from the space from the dotted line over where the adhesive layers finish (see figure 2 and 4), thereby the length of the adhesives are smaller than length of the supporters within the folding area. 
Furthermore, the arguments regarding the dependent claims and the last clause of independent claim 15 are moot in light of the rejection provided above and how the Choi reference is interpreted to meet the limitation of the claimed invention. 
Lastly, the office would bring applicants attention to an alternative interpretation that is not relied on in the rejection but the “first direction” can be taken to be the direction indicated by Th2 in the Choi figure 2, which is perpendicular to the D1/D2 direction. With this interpretation the folding area can be the region form the one side of adhesive to another side of adhesive, such that the thickness of adhesive layers (Th2) are smaller than the thickness of the supporters (110/120).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841